Title: To George Washington from Daniel Gaines, 20 January 1794
From: Gaines, Daniel
To: Washington, George


          
            Dear Sir,
            Georgia, Washington, Jany the 20th 1794
          
          The office of Marshal for the district of Georgia, being vacant, by the death of Major
              Forsyth, I am a candidate for it—But being
            wholly unknown to you, I have solicited several of my friends, who are now in
            Philadelphia, to inform you what is my general character, both as to integrity, and
            abilities to perform the duties of the office.
          I have wrote on that subject to the Secretary of State, the Attorney General, and
            several members of Congress from Georgia, as well as from my native state—Virginia.
          I endeavoured to procure a letter from Governor Matthews, but previous to my hearing
            the news of Major Forsyth’s death, he had started on a tour thr⟨o⟩ugh the frontiers; and the several water courses he had to pass, being uncommonly
            high, prevented him (I suppose) from punctual attendance on the appointed ⟨mutilated⟩ at the respective posts; so that my messenger could not
            find him.
          I hope Sir you will excuse the freedom of my enclosing a copy of a letter from myself
            to Colonel Taliaferro (now President of the Senate of Georgia) and his answer thereto. A
            few words in it have puzzled me. Those are “one excepted, which at our first interview
            shall be explained.” Colonel Taliaferro and myself have differed in a few political
            points, the only points in which we ever did differ; so that I am obliged to conclude
            those are what he alludes to; and if my conjecture is right, I expect it cannot operate
            against me in my present application; for mere speculative opinions can never bias a man
            possessed of the sentiments of honor in the execution of any office he undertakes. Whether I am possessed of those sentiments, you will judge by the
            credentials adduced to you, and the information of Gentlemen acquainted with me in
            Virginia and Georgia. I am, with due respect, Sir, Your most
            obedient, and very hble servant
          
            Dan: Gaines
          
        